EXHIBIT 10.19
DEX ONE CORPORATION
Non-Employee Director Compensation Program
(Approved February 22, 2010; retroactively effective to January 29, 2010)
Board Member Compensation:

  ►   $125,000 annually ($50,000 cash plus $75,000 stock) (For 2010, payable on
March 1, 2010; for 2011 and subsequent years, payable immediately following
election of directors at annual stockholders meeting)

Lead Director and Committee Chair Compensation (all amounts payable in cash
quarterly):

  ►   Lead Director: $75,000 annually     ►   Chair of Audit and Finance
Committee: $25,000 annually     ►   Chair of Compensation and Benefits
Committee: $15,000 annually     ►   Chair of Corporate Governance Committee:
$15,000 annually

Additional Compensation (all amounts payable in cash quarterly):

  ►   Meeting Fees: $2,000 per board meeting attended and $2,000 per committee
meeting attended (for committee members attending their own committee meetings
only)     ►   Additionally, board members will be reimbursed for reasonable
costs and expenses associated with attendance at Board and Board committee
meetings and other Dex One business

 